Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11-07-22 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0093647) in view of An et al. (US 2013/0207117) and Park et al. (US 2018/0124933).
Regarding claim 1, Kim (Fig. 3, 5, and 6) discloses a display apparatus comprising:
a conductive layer (212, called a “transparent conductive layer” in [0078]) in a display area (corresponding to the liquid crystal layer 900, shown covering both the TFT area and the capacitor area in Fig. 6); and
a pixel (eg. corresponding to pixel electrode 600) in the display area (seen in Fig. 6) comprising a first transistor (shown in the “TFT area” on the right of Fig. 3), and a light-emitting device (eg. including 600, 700, and 750, seen in Fig. 5),
wherein the first transistor comprises a gate electrode (400), a semiconductor layer (300) overlapping the conductive layer (300 overlaps 212, as seen in Fig. 5 and discussed in [0081]), a first electrode (the right side of 510, above CH1, connected to 211) and a second electrode (520), the first electrode and the second electrode respectively electrically connected to a source area and a drain area of the semiconductor layer (211 connects to the source, and 212 connects to the drain, as discussed in [0078]).
However, Kim fails to teach or suggest any power lines.
An (Fig. 1, 3, and 9) discloses a display apparatus comprising:
a first power line (ELVDDL) in a display area (140);
a second power line (shown as a dashed line coming from ELVSS in the bottom of Fig. 1) in the display area (140);
a pixel (150) in the display area (140) and comprising a first transistor (T1) electrically connected to the first power line (ELVDDL is connected to T1 via T5), and a light-emitting device (OLED) electrically connected to the second power line (OLED is connected to ELVSS on the bottom),
wherein the first transistor comprises a gate electrode (G1), a semiconductor layer (A1), a first electrode (S1) and a second electrode (D1), the first electrode and the second electrode respectively electrically connected to a source area and a drain area of the semiconductor layer (S1 connects to the source, and D1 connects to the drain, as discussed in [0069]); and
wherein the second power line comprises a 2-1 power line extending in a first direction (the 2-1 power line is the portion of the power line connected to ELVSS extending in the vertical direction) and a 2-2 power line extending in a second direction different from the first direction (the 2-2 power line extends in the horizontal direction) and electrically connected to the 2-1 power line (the 2-2 power line is connected to the 2-1 power line on the left, as seen in the bottom of Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include power lines as taught by An because pixels require power to emit light (see [0059]).
However, Kim and An fail to teach or suggest wherein the 2-1 power line and the 2-2 power line are disposed in different layers.
Kwak (Fig. 8 and 9) discloses a display apparatus wherein a power line comprises a 2-1 power line extending in a first direction (for example, VDD(n) extending in the vertical direction as seen in Fig. 9) and a 2-2 power line extending in a second direction different from the first direction (for example, VDDa(n) extending in the horizontal direction) and electrically connected to the 2-1 power line (VDD(n) and VDDa(n) are connected through holes 370b and 375b, seen in Fig. 8),
wherein the 2-1 power line and the 2-2 power line are disposed in different layers (as seen in Fig. 8, VDD(n) is on a different layer below VDDa(n)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and An so the 2-1 power line and the 2-2 power line are disposed in different layers as taught by Kwak because this allows different power lines to cross each other without interfering (for example, VDD and VSS do not contact each other, see also [0036]).
However, Kim, An, and Kwak fail to teach or suggest wherein the first electrode and the second electrode of the first transistor and one of the 2-1 power line and the 2-2 power line are disposed in a same layer.
Park (Fig. 24) discloses a display apparatus wherein a first electrode (214) and second electrode (213) of a first transistor (210) and a second power line (VAL1) are disposed in a same layer (VAL1, 213, and 214 are each disposed in the same layer directly on top of 240, as seen in Fig. 24).
Therefore, the combination of Kim and An with Park would provide a display apparatus wherein the first electrode and the second electrode of the first transistor (213 and 214, as taught by Park) and one of the 2-1 power line and the 2-2 power line are disposed in a same layer (eg. the VAL1 line of Park, which corresponds to the vertical 2-1 power line of Kim and An, is disposed in the same layer as 213 and 214 as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, An, and Kwak so the first electrode and the second electrode of the first transistor and one of the 2-1 power line and the 2-2 power line are disposed in a same layer as taught by Park because this can improve the “yield and reliability of the display device” (see [0333]).

Regarding claim 2, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, and Kim further discloses wherein the conductive layer is electrically connected to the one of the first electrode and the second electrode of the first transistor (212 is connected to the second electrode of the transistor 520, see [0092]).

Regarding claim 3, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, and An further discloses wherein the first power line (ELVDDL) comprises a 1-1 power line extending in the first direction (the 1-1 power line is the portion of ELVDDL extending in the vertical direction) and a 1-2 power line extending in a second direction and electrically connected to the 1-1 power line (the 1-2 power line is the portion of ELVDDL extending in the horizontal direction, connected to the 1-1 power line on the top, as seen in Fig. 1).
It would have been obvious to one of ordinary skill in the art to combine Kim, An, Kwak, and Park for the same reasons as discussed above.

Regarding claim 6, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, and An further discloses wherein the light-emitting device comprises:
a pixel electrode (EL1) connected to the one of the first electrode and the second electrode of the first transistor (EL1, on the top of OLED, is connected to D1 via T6, as seen in Fig. 3);
an opposite electrode (EL2) facing the pixel electrode (EL2 faces EL1 across from OL as seen in Fig. 9); and
an emissive layer (OL) between the pixel electrode and the opposite electrode (seen in Fig. 9), wherein the second power line (ELVSS) is electrically connected to the opposite electrode (EL2 is connected to ELVSS as seen in Fig. 3 and discussed in [0110]).
It would have been obvious to one of ordinary skill in the art to combine Kim, An, Kwak, and Park for the same reasons as discussed above.

Regarding claim 7, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, and An further discloses wherein the opposite electrode contacts the second power line around the light-emitting device in the display area (EL2 is connected to ELVSS below the display area, as seen in Fig. 1, see also Fig. 9 which shows that EL2 has no connection to ELVSS directly above the display area).
It would have been obvious to one of ordinary skill in the art to combine Kim, An, Kwak, and Park for the same reasons as discussed above.

Regarding claim 8, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, and the combination further discloses wherein the one of the 2-1 power line and the 2-2 power line of the second power line and the first electrode and the second electrode of the first transistor are disposed in a same layer (eg. the VAL1 line of Park, which corresponds to the vertical 2-1 power line of Kim and An is in the same layer as 213 and 214 as taught by Park).
It would have been obvious to one of ordinary skill in the art to combine Kim, An, Kwak, and Park for the same reasons as discussed above.

Regarding claim 10, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, and Kim further discloses a capacitor (shown in the “capacitor area” on the left of Fig. 3) comprising a first capacitor electrode (420) a second capacitor electrode above the first capacitor electrode (the left side of 510, shown above 420 in Fig. 3).

Regarding claim 11, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, and Kim further discloses wherein the one of the first electrode and the second electrode of the first transistor is electrically connected to the pixel electrode of the light- emitting device (seen in Fig. 3, 520 connects to 600 via CH3).

Regarding claim 12, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, and Kim further discloses a capacitor (shown in the “capacitor area” on the left of Fig. 3) comprising a first capacitor electrode (420), a second capacitor electrode above the first capacitor electrode (the left side of 510, shown above 420 in Fig. 3), and a third capacitor electrode below the first capacitor electrode (220, shown below 420 in Fig. 3).
However, Kim fails to teach or suggest wherein the one of the first electrode and the second electrode of the first transistor is electrically connected to the third capacitor electrode.
An further discloses a capacitor (C1’) comprising a first capacitor electrode (CE1), a second capacitor electrode above the first capacitor electrode (AE, shown above CE1 in Fig. 9), and a third capacitor electrode below the first capacitor electrode (CE2, shown below CE1 in Fig. 9),
wherein the one of the first electrode and the second electrode of the first transistor is electrically connected to the third capacitor electrode (third capacitor electrode CE2 connects to S1 via T5, as seen in Fig. 3, see also [0072]).
It would have been obvious to one of ordinary skill in the art to combine Kim, An, Kwak, and Park for the same reasons as discussed above.

Regarding claim 19, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, and Kim further discloses wherein the conductive layer is between a substrate (conductive layer 212 is above substrate 100) and the semiconductor layer of the first transistor (212 is below the semiconductor layer 300).

Regarding claim 20, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, and Kim further discloses wherein the conductive layer is between a substrate (conductive layer 212 is above substrate 100) and the first capacitor electrode of the capacitor (212 is below the 420).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, An, Kwak, and Park as applied to claim 1 above, and further in view of Jeong et al. (US 2010/0277400).
Regarding claim 4, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, however fail to teach or suggest wherein one of the 1-2 power line of the first power line and the 2-2 power line of the second power line is disposed in each of a plurality of rows, wherein the 1-2 power line and the 2-2 power line are alternately disposed in the first direction.
Jeong (Fig. 2) discloses a display apparatus including a first power line (ELVDD) comprising a 1-1 power line extending in a first direction (the 1-1 power line is the portion of ELVDD extending in the vertical direction) and a 1-2 power line extending in a second direction different from the first direction and electrically connected to the 1-1 power line (the 1-2 power line is the portion of ELVDD extending in the horizontal direction, connected to the 1-1 power line on the top, as seen in Fig. 2),
a second power line (ELVSS) comprising a 2-1 power line extending in the first direction (similarly to above, the 2-1 power line is the portion of ELVSS extending in the vertical direction) and a 2-2 power line extending in the second direction and electrically connected to the 2-1 power line (again, similarly to above, the 2-2 power line is the portion of ELVSS extending in the horizontal direction, connected to the 2-1 power line on the bottom, as seen in Fig. 2),
wherein one of the 1-1 power line of the first power line and the 2-1 power line of the second power line is disposed in each of a plurality of rows (for example, the 1-2 power line is disposed in each vertical row, as seen in Fig. 2), wherein the 1-2 power line and the 2-2 power line are alternately disposed in the first direction (seen in Fig. 2, the vertical portions of ELVSS and ELVDD alternate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, An, Kwak, and Park so one of the 1-2 power line of the first power line and the 2-2 power line of the second power line is disposed in each of a plurality of rows as taught by Jeong because this provides each pixel with supply voltages (see [0025]) so the pixels can emit light (see [0006]).

Regarding claim 5, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, however fail to teach or suggest wherein the 1-2 power line of the first power line and the 2-2 power line of the second power line are disposed in each of a plurality of rows.
Jeong (Fig. 2) discloses a display apparatus including a first power line (ELVDD) comprising a 1-1 power line extending in a first direction (the 1-1 power line is the portion of ELVDD extending in the vertical direction) and a 1-2 power line extending in a second direction different from the first direction and electrically connected to the 1-1 power line (the 1-2 power line is the portion of ELVDD extending in the horizontal direction, connected to the 1-1 power line on the top, as seen in Fig. 2),
a second power line (ELVSS) comprising a 2-1 power line extending in the first direction (similarly to above, the 2-1 power line is the portion of ELVSS extending in the vertical direction) and a 2-2 power line extending in the second direction and electrically connected to the 2-1 power line (again, similarly to above, the 2-2 power line is the portion of ELVSS extending in the horizontal direction, connected to the 2-1 power line on the bottom, as seen in Fig. 2),
wherein the 1-2 power line of the first power line and the 2-2 power line of the second power line are disposed in each of a plurality of rows (both the 1-2 power lines and 2-2 power lines are disposed in each horizontal row, as seen in Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, An, Kwak, and Park so the 1-2 power line of the first power line and the 2-2 power line of the second power line are disposed in each of a plurality of rows as taught by Jeong because this provides each pixel with supply voltages (see [0025]) so the pixels can emit light (see [0006]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, An, Kwak, and Park as applied to claim 1 above, and further in view of Kwon et al. (US 2012/0097940).
Regarding claim 9, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, however fail to teach or suggest wherein the semiconductor layer of the first transistor comprises oxide semiconductor.
Kwon discloses a display apparatus wherein the semiconductor layer of a first transistor comprises oxide semiconductor (“an oxide semiconductor layer is used as the semiconductor layer 153” as discussed in [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, An, Kwak, and Park to use an oxide semiconductor for the semiconductor layer of the first transistor as taught by Kwon because this provides a layer with “relatively high electron mobility and reliability” as well as “excellent uniformity and a simple manufacturing process” (see [0065]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, An, Kwak, and Park as applied to claim 1 above, and further in view of Lee et al. (US 2015/0379923).
Regarding claim 14, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, however fail to teach or suggest a second transistor connected between the second gate electrode of the first transistor and a data line extending in the first direction. 
Lee (Fig. 3, 4, and 16) discloses a display apparatus including a second transistor (Tsw) connected between the second gate electrode of the first transistor (first transistor Tdr has a first and second gate electrodes GT1 and GT2, commonly connected to GCL) and a data line (seen in Fig. 4, TsW is between the gate of TDr and Vdata) extending in the first direction (vertically, seen in Fig. 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, An, Kwak, and Park to include a second transistor connected between the second gate electrode of the first transistor and a data line as taught by Lee because this allows control of the data voltage to be supplied to the driving transistor (eg. according to a scan pulse, see [0078]).

Regarding claim 15, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, however fail to teach or suggest a third transistor connected between the one of the first electrode and the second electrode of the first transistor and a sensing line. 
Lee (Fig. 4) discloses a display apparatus including a third transistor (Tss) connected between the one of the first electrode and the second electrode of the first transistor (specifically, the bottom electrode of Tdr, seen in Fig. 4) and a sensing line (SSL). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, An, Kwak, and Park to include a third transistor connected between the one of the first electrode and the second electrode of the first transistor and a sensing line as taught by Lee because this allows sensing of the threshold voltage of the driving transistor (see [0081]).

Regarding claim 16, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, however fail to teach or suggest a pad electrode in a non-display area.
Lee discloses a display apparatus including a pad electrode in a non-display area (“a pad part in the non-display area” as discussed in [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, An, Kwak, and Park to include a pad electrode in a non-display area as taught by Lee because this allows probe testing (see [0091]).

Allowable Subject Matter
Claims 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, and Kim further discloses the conductive layer and the third capacitor electrode of the capacitor are disposed in a same layer (212 and 220 are both in the same layer, directly above 150), and the gate electrode of the first transistor and the first capacitor electrode of the capacitor are disposed in a same layer (420 and 400 are in the same layer, directly above 350), and the first electrode and the second electrode of the first transistor and the second capacitor electrode of the capacitor are disposed in a same layer (both sides of 510, and 520, are all disposed in the same layer above 450).
However, Kim, An, Kwak, and Park fail to teach or suggest wherein the first gate electrode of the first transistor and the third capacitor electrode of the capacitor are disposed in a same layer.

Kwon discloses wherein a gate electrode is on the same layer as a bottom capacitive electrode (see Fig. 3, with gate electrode 133 and capacitor electrode 132 formed at the same time).

However, none of the currently cited references teaches or suggest wherein a “the first gate electrode” of a transistor with two gate electrodes is disposed in a same layer as a “third capacitor electrode of the capacitor” when combined with each of the other currently recited claim limitations.

Regarding claim 17, Kim, An, Kwak, and Park disclose a display apparatus as discussed above, and Park (Fig. 24) discloses a display apparatus including a first auxiliary line (VAL2) overlapping a power line (VAL1) and electrically connected to the power line (“second power source auxiliary line (VAL2) is provided on the first power source auxiliary line (VAL1), and is connected with the first power source auxiliary line (VAL1)” as discussed in [0200]).
However, Kim, An, Kwak, and Park fail to teach or suggest a second auxiliary line overlapping the 2-1 power line and electrically connected to the 2-1 power line.

Nam (Fig. 1) discloses a display apparatus including a first auxiliary line (164) overlapping a power line (162) and electrically connected to the power line (“164 is electrically connected to the lower auxiliary electrode 162” as discussed in [0040]).

However, Kim, An, Kwak, and Park, even when combined with Nam, fail to teach both a first and second auxiliary line overlapping the 1-1 power line and 2-1 power line that are extending in two different directions.

Therefore, each of the currently cited references fail to teach or suggest “a first auxiliary line overlapping the 1-1 power line and electrically connected to the 1-1 power line, and a second auxiliary line overlapping the 2-1 power line and electrically connected to the 2-1 power line” when combined with each of the other currently recited claim limitations.

Claim 18 is dependent upon claim 17, and so would be allowable for the same reasons.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the references of Kwak and Park have been added for new grounds of rejection.
The examiner notes that the newly added limitation “wherein the first electrode and the second electrode of the first transistor and one of the 2-1 power line and the 2-2 power line are disposed in a same layer” is similar to the limitations of claim 8, however the applicant has not made any specific remarks concerning the reference of Park, and so as discussed above the combination of Kim, An, Kwak, and Park properly teach each of the currently cited claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691